DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe U.S. Patent No. 8,638,976 B2.
             Regarding claim 1, Watanabe discloses a loudspeaker (1-speaker device), comprising: a magnetic circuit (2-magnetic circuit) including a magnetic gap (G-magnetic gap); a voice coil (33-voice coil) body disposed in the magnetic gap in an inserted state;  a diaphragm (31-diaphragm) having an inner circumferential portion attached to the voice coil body; a housing (5-frame) which accommodates the magnetic circuit and the voice coil body and to which an outer circumferential portion of the diaphragm and the magnetic circuit are attached;  two connection terminals (6-terminal part) disposed in a state where one end of the two connection terminals are exposed inside the housing (61-inner terminal part) and another ends of the two connection 
             Regarding claim 4, Watanabe discloses a method of manufacturing a loudspeaker (1-speaker device), comprising: connecting distal ends of two signal wires extending from a voice coil body to proximal ends of two connection terminals (lead wires 4 extend from voice coil 31 and connect to the inner terminal part 61 of the terminal  part 6); accommodating a magnetic circuit (2-magnetic circuit) and the voice coil body (33-voice coil) in a housing (5-frame), the magnetic circuit including a magnetic gap (G-magnetic gap) and the voice coil body being disposed in the magnetic gap in an inserted state; attaching the two connection terminals to the housing, after the connection of the two signal wires to the two connection terminals, such that distal ends of the two connection terminals project to an outside of the housing (Fig. 2, connection terminals 6 extend through housing/frame 5); attaching an inner circumferential portion of a diaphragm to the voice coil body (Col. 4, lines 10-12); and attaching an outer .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Morohoshi et al. U.S. Patent No. 5,583,944.
             Regarding claim 2, Watanabe discloses a loudspeaker as claimed. Watanabe does not expressly disclose a damper having an inner circumferential portion attached to the voice coil body at a position closer to the magnetic circuit than the diaphragm; a damper base to which an outer circumferential portion of the damper is attached and which is attached to the magnetic circuit; and  a terminal holder projecting from the damper base toward the diaphragm, wherein the two connection terminals each have one end attached to the terminal holder, and are disposed in a state where the two connection terminals penetrate through a wall of the housing. However, the use of dampers and terminal connectors are well-known in the art. In a related field of endeavor, Morohoshi discloses a loudspeaker (Figs. 1a, 1b and 11) comprising: a magnetic circuit (magnetic circuit includes magnet 1, yoke 3 and pole plate 2) including a magnetic gap (12-magnetic gap); a voice coil (4-voice coil) body disposed in the magnetic gap in an inserted state;  a diaphragm (8-diaphragm) having an inner circumferential portion attached to the voice coil body; a housing (10-frame) which accommodates the magnetic circuit and the voice coil body and to which an outer circumferential portion of the diaphragm and the magnetic circuit are .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:      
Independent claim 3 identifies the uniquely distinct feature inserting a wiring jig into a through hole disposed in a wall of the housing in a direction orthogonal to an axis line of the voice coil body in a region which extends between the voice coil body and two connection terminals and is closer to an opening of the housing than proximal ends of two signal wires,  15molding the two signal wires, which extend from the voice coil body, into a curve shape using the wiring jig so as to project toward the opening of the housing; removing the wiring jig from the housing; and closing the through hole with a closing member.
The closest prior art, Yuasa et al. (US 8155374) discloses a method for making an electroacoustic transducer device, comprising: accommodating a magnetic circuit and a voice coil body in a housing, the magnetic circuit including a magnetic gap and the voice coil body 
The prior art fails to anticipate or render independent claim 3 obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        10 April 2021